Exhibit 10.1
 


 
INSULET CORPORATION
 
AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN


1.
Purpose. Insulet Corporation (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. The Board of Directors of the Company (the “Board”)
recognizes, however, that, as is the case with many publicly held corporations,
the possibility of an involuntary termination of employment, either before or
after a Change in Control (as defined in Section 2 hereof), exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders.  Therefore, the Board has
determined that the Insulet Corporation Amended and Restated Executive Severance
Plan (the “Plan”) should be adopted to reinforce and encourage the continued
attention and dedication of the Company’s officers with the title of Vice
President or higher (each, a “Covered Executive” and collectively, the “Covered
Executives”) to their assigned duties without distraction. Nothing in this Plan
shall be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Covered Executive and the
Company, the Covered Executive shall not have any right to be retained in the
employ of the Company.  The Plan is not intended to be an “employee pension
benefit plan” or “pension plan” within the meaning of Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  Rather
the Plan is intended to be a “welfare benefit plan” within the meaning of
Section 3(1) of ERISA and to meet the requirements of a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, Section 2510.3-2(b).  Accordingly, no employee
shall have a vested right to benefits paid by the Plan.

 
2.
Definitions.  The following terms shall be defined as set forth below:

 
(a)
“Base Salary” shall mean the annual base salary in effect immediately prior to
the Terminating Event.

 
(b)
“Cause” shall mean, and shall be limited to, the occurrence of any one or more
of the following events:

 
(i)
conduct by the Covered Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; or

 
(ii)
the commission by the Covered Executive of any felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or any conduct by the Covered
Executive that would reasonably be expected to result in material injury to the
Company or any of its subsidiaries and affiliates if he were retained in his
position; or

1

--------------------------------------------------------------------------------

(iii)
willful and deliberate material non-performance by the Covered Executive of his
duties hereunder (other than by reason of the Covered Executive’s physical or
mental illness, incapacity or disability) which has continued for more than 30
days following written notice of such non-performance from the Company; or

 
(iv)
a breach by the Covered Executive of any of the provisions contained in Section
5 of this Plan; or



(v)
a material violation by the Covered Executive of the Company’s employment
policies which has continued following written notice of such violation from the
Company; or

 
(vi)
willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.

 
For purposes of clauses (i), (iii) or (vi) hereof, no act, or failure to act, on
the Covered Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Covered Executive without reasonable belief that the Covered
Executive’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.


(c)
“Change in Control” shall be deemed to have occurred upon the occurrence of any
one of the following events, so long as such event constitutes a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company for purposes of Section 409A of
the Code:



(i)
any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”) (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or



(ii)
persons who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to the date hereof shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by either (A) a vote of at least a majority of the Incumbent
Directors or (B) a vote of at least a majority of the Incumbent Directors who
are members of a nominating committee comprised, in the majority, of Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or



2

--------------------------------------------------------------------------------

(iii)
the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any), or (B) any sale or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company.

 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 50 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (i).


(d)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

 
(e)
“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by such Board to assist the Company in making determinations
required under the Plan in accordance with its terms. The Committee may delegate
its authority under the Plan to an individual or another committee.

 
(f)
“Good Reason” shall mean that the Covered Executive has complied with the “Good
Reason Process” (hereinafter defined) following the occurrence of any of the
following events:

 
(i)
a material diminution in the Covered Executive’s responsibilities, authority or
duties; or

 
(ii)
a material reduction in the Covered Executive’s Base Salary except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or

3

--------------------------------------------------------------------------------

(iii)
the relocation of the Company offices at which the Covered Executive is
principally employed to a location more than 50 miles from such offices.

 
(g)
“Good Reason Process” shall mean:

 
(i)
the Covered Executive reasonably determines in good faith that a “Good Reason”
condition has occurred;

 
(ii)
the Covered Executive notifies the Company in writing of the occurrence of the
Good Reason condition within 30 days of the occurrence of such condition;

 
(iii)
the Covered Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition;

 
(iv)
notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and

 
(v)
the Covered Executive terminates his employment within 30 days after the end of
the Cure Period.

 
If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.
 
(h)
“Plan Administrator” shall mean the individual(s) appointed by the Committee to
administer the terms of the Plan as set forth herein and if no individual is
appointed by the Committee to serve as Plan Administrator for the Plan, the Plan
Administrator shall be the Company’s Chief Human Resources Officer. 
Notwithstanding the previous sentence, in the event the Plan Administrator is
entitled to benefits under the Plan, the Committee or its delegate shall act as
the Plan Administrator for purposes of administering the terms of the Plan with
respect to the Plan Administrator.  The Plan Administrator may delegate all or
any portion of its authority under the Plan to any other person(s).



(i)
“Pro-Rata Bonus” shall mean an amount equal to a pro rata portion of the cash
incentive award for the year of termination based on the degree to which the
applicable Company-based financial performance metrics for the year of
termination were satisfied, and assuming target achievement of any performance
metrics related to individual performance.

 
(j)
“Terminating Event” shall mean any of the following events: (i) termination by
the Company of the employment of the Covered Executive for any reason other than
for Cause, death or disability; (ii) solely with respect to the Chief Executive
Officer, the termination by the Chief Executive Officer of his or her employment
with the Company for Good Reason; or (iii) during the 24-month period following
the occurrence of a Change in Control, the termination by the Covered Executive
of his or her employment with the Company for Good Reason.  Notwithstanding the
foregoing, a Terminating Event shall not be deemed to have occurred herein
solely as a result of the Covered Executive being an employee of any direct or
indirect successor to the business or assets of the Company.

4

--------------------------------------------------------------------------------

3.
Termination Benefits. In the event a Terminating Event occurs with respect to a
Covered Executive, the Company shall pay or provide to the Covered Executive any
earned but unpaid Base Salary, unpaid expense reimbursements, accrued but unused
vacation and any vested benefits the Covered Executive may be entitled to under
any employee benefit plan of the Company within the time required by law but in
no event more than 30 days after the Terminating Event. In such event, the
Covered Executive shall also remain eligible to receive a cash incentive award
for the year prior to the Covered Executive’s termination to the extent any such
bonus has not yet been determined and/or paid, in which case such bonus, if
earned by the Covered Executive under the terms of the applicable cash incentive
plan, shall be paid at the same time as payments are made to other participants
in the applicable cash incentive plan, but in no event later than March 15th of
the year of the Terminating Event.

 
(a)
Additional Benefits Upon Termination Other Than Within 24 Months Following
Change in Control. In the event that the Terminating Event occurs other than
during the 24-month period following the occurrence of a Change in Control,
then, subject to and contingent upon the Covered Executive’s continued
satisfaction of the obligations imposed on the Covered Executive pursuant to
Section 5 and the execution of a general release of claims as provided by the
Company (the “Release”) by the Covered Executive and the expiration of any
revocation period with respect to such Release within 60 days of the Terminating
Event, the Company shall pay to the respective Covered Executive, subject to the
terms and conditions set forth below, the benefits listed in the following
chart:

 
Covered Executive
Severance Benefits
Chief Executive Officer
 
(i)  Two times base salary; plus
(ii) Two times target annual incentive plan bonus; plus
(iii) Pro-Rata Bonus; plus
(iv) Continued health and dental insurance coverage for twenty four (24) months;
plus
(v)  Reimbursement for outplacement services of up to $25,000.
 
 
President
Executive Vice President
Senior Vice President
 
(i)  One times base salary; plus
(ii)  With respect to Presidents, Executive Vice Presidents or Senior Vice
Presidents who commenced employment with the Company before January 1, 2019, and
who experience a Terminating Event before January 1, 2021, one times target
annual incentive plan bonus; plus
(iii)     Pro-Rata Bonus; plus
(iv)     Continued health and dental insurance coverage for twelve (12) months;
plus
(v)     Reimbursement for outplacement services of up to $25,000.
 
 
Vice President
 
(i)  One times base salary; plus
(ii)  Continued health and dental insurance coverage for twelve (12) months;
plus
(iii)  Reimbursement for outplacement services of up to $15,000.
 

 
5

--------------------------------------------------------------------------------

The amounts set forth in the chart above other than the Pro-Rata Bonus shall be
paid, subject to Section 11 and clause (b) below, to the respective Covered
Executive in substantially equal installments in accordance with the Company’s
payroll practice over 12 months (24 months with respect to the Chief Executive
Officer); provided, however, that payments for the first 2 months of the period
shall not be made until the first payroll date that occurs following the 60-day
period beginning on the date of the Terminating Event and the amount paid shall
include amounts attributable to the period from the Terminating Event up to and
including the payroll period in which the payment is being made. The amount, if
any, payable as a Pro-Rata Bonus shall be paid at the same time and in the same
manner as bonuses are paid to Company employees generally, but in no event later
than March 15th of the year following the fiscal year to which such bonus
relates.


(b)
Additional Benefits Upon Termination Within 24 Months Following Change in
Control. In the event that the Terminating Event occurs during the 24-month
period following the occurrence of a Change in Control, then, subject to and
contingent upon the Covered Executive’s continued satisfaction of the
obligations imposed on the Covered Executive pursuant to Section 5 and the
execution of the Release by the Covered Executive and the expiration of any
revocation period with respect to such Release within 60 days of the Terminating
Event, the Company shall pay to the respective Covered Executive, subject to the
terms and conditions set forth below, the benefits as listed in the following
chart:

6

--------------------------------------------------------------------------------

Covered Executive
Severance Benefits
Chief Executive Officer
President
Executive Vice President
Senior Vice President
 
(i)  Two times base salary; plus
(ii) Two times the higher of (a) the Chief Executive Officer’s, President’s,
Executive Vice President’s or Senior Vice President’s annual incentive plan
target bonus for the fiscal year in which the Terminating Event occurs; or (b)
the annual incentive plan bonus actually paid to the Chief Executive Officer,
Executive Vice President or Senior Vice President for the fiscal year that
immediately precedes the fiscal year in which the Terminating Event occurs; plus
(iii)  Pro-Rata Bonus; plus
(vi)  Continued health and dental insurance coverage for twenty four (24)
months; plus
(vii)  Reimbursement for outplacement services of up to $25,000; plus
(viii)  Full and accelerated vesting of all outstanding equity awards, including
stock options and all other stock-based equity awards, effective as of the
applicable Terminating Event, such that all such awards become nonforfeitable
and, with respect to stock options, fully exercisable, as of the Terminating
Event.
 
Vice President
(i)  One times base salary; plus
(ii)  One times the higher of (a) the Vice President’s annual incentive plan
target bonus for the fiscal year in which the Terminating Event occurs; or (b)
the annual incentive plan bonus actually paid to the respective Vice President
for the fiscal year that immediately precedes the fiscal year in which the
Terminating Event occurs; plus
(iii)  Pro-Rata Bonus; plus
(iv)  Continued health and dental insurance coverage for twelve (12) months;
plus
(v)  Reimbursement for outplacement services of up to $15,000; plus
(vi)  Full and accelerated vesting of all outstanding equity awards, including
stock options and all other stock-based equity awards, effective as of the
applicable Terminating Event, such that all such awards become nonforfeitable
and, with respect to stock options, fully exercisable, as of the Terminating
Event.
 



The amounts set forth in the chart above, other than the Pro-Rata Bonus, shall
be paid, subject to Section 11, to the respective Covered Executive in a single
lump sum payment on the first business day following the expiration of the
60-day period beginning on the date of the Terminating Event.  The amount, if
any, payable as a Pro-Rata Bonus shall be paid at the same time and in the same
manner as bonuses are paid to Company employees generally, but in no event later
than March 15th of the year following the fiscal year to which such bonus
relates.
7

--------------------------------------------------------------------------------

4.
Additional Limitation.

 
(a)
Anything in this Plan to the contrary notwithstanding, in the event that any
compensation, payment or distribution by the Company to or for the benefit of
the Covered Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, the
following provisions shall apply:

 
(i)
If the Severance Payments, reduced by the sum of (A) the Excise Tax and (B) the
total of the Federal, state, and local income and employment taxes payable by
the Covered Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Covered Executive shall be entitled to the full benefits payable
under this Plan.

 
(ii)
If the Threshold Amount is less than (A) the Severance Payments, but greater
than (B) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Plan shall be reduced (but not below zero)
to the extent necessary so that the sum of all Severance Payments shall not
exceed the Threshold Amount. In such event, the Severance Payments shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits.  To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 
(b)
For the purposes of this Section 4, “Threshold Amount” shall mean three times
the Covered Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
and any interest or penalties incurred by the Covered Executive with respect to
such excise tax.

 
(c)
The determination as to which of the alternative provisions of Section 4(a)
shall apply to the Covered Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Covered
Executive within 15 business days of the Terminating Event, if applicable, or at
such earlier time as is reasonably requested by the Company or the Covered
Executive.  For purposes of determining which of the alternative provisions of
Section 4(a) shall apply, the Covered Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Covered Executive’s residence on the
Terminating Event, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes. Any
determination by the Accounting Firm shall be binding upon the Company and the
Covered Executive.

8

--------------------------------------------------------------------------------

5.
Confidential Information, Noncompetition and Cooperation.

 
(a)
Confidentiality.  The Covered Executive understands and agrees that the Covered
Executive’s employment creates a relationship of confidence and trust between
the Covered Executive and the Company with respect to all Confidential
Information (as defined below). At all times, both during the Covered
Executive’s employment with the Company and after his or her termination, the
Covered Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing the Covered Executive’s duties to the Company.

 
(b)
Confidential Information. As used in this Plan, “Confidential Information” means
information belonging to the Company which is of value to the Company in the
course of conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Company.  Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Company. Confidential
Information includes information developed by the Covered Executive in the
course of the Covered Executive’s employment by the Company, as well as other
information to which the Covered Executive may have access in connection with
the Covered Executive’s employment.  Confidential Information also includes the
confidential information of others with which the Company has a business
relationship.  Notwithstanding the foregoing, Confidential Information does not
include information in the public domain, unless due to breach of the Covered
Executive’s duties under Section 5(a).



(c)
Documents, Records, etc.  All documents, records, data, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to the Covered Executive by the Company or are produced by
the Covered Executive in connection with the Covered Executive’s employment will
be and remain the sole property of the Company.  The Covered Executive will
return to the Company all such materials and property as and when requested by
the Company. In any event, the Covered Executive will return all such materials
and property immediately upon termination of the Covered Executive’s employment
for any reason.  The Covered Executive will not retain with the Covered
Executive any such material or property or any copies thereof after such
termination.



(d)
Noncompetition and Nonsolicitation.  During the employment of the Covered
Executive and for 12 months (24 months if the Covered Executive is the Company’s
Chief Executive Officer) thereafter, the Covered Executive (i) will not,
directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the
Company (other than terminations of employment of subordinate employees
undertaken in the course of the Covered Executive’s employment with the
Company); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Company.  The Covered Executive understands that the restrictions set
forth in this Section 5(d) are intended to protect the Company’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Plan, the term “Competing
Business” shall mean a business conducted anywhere in the United States that is
competitive with any business which the Company or any of its affiliates
conducts or proposes to conduct at any time during the employment of the Covered
Executive. Notwithstanding the foregoing, the Covered Executive may own up to
one percent of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.

9

--------------------------------------------------------------------------------

(e)
Litigation and Regulatory Cooperation. During and after the Covered Executive’s
employment, the Covered Executive shall cooperate fully with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Covered Executive was employed by the
Company.  The Covered Executive’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Covered
Executive’s employment, the Covered Executive also shall cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Covered Executive was employed
by the Company.  The Company shall reimburse the Covered Executive for any
reasonable out-of-pocket expenses incurred in connection with the Covered
Executive’s performance of obligations pursuant to this Section 5(e).

 
(f)
Non-Disparagement.  During the employment of the Covered Executive and after the
termination of employment of the Covered Executive, the Covered Executive agrees
not to make or cause to be made, directly or indirectly, any statement to any
person criticizing or disparaging the Company or any of its stockholders,
directors, officers or employees or commenting unfavorably or falsely on the
character, business judgment, services, products, business practices or business
reputation of the Company or any of its stockholders, directors, officers or
employees.

 
(g)
Injunction.  The Covered Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Covered Executive of the promises set forth in this Section 5, and that in any
event money damages would be an inadequate remedy for any such breach. 
Accordingly, subject to Section 10 of this Plan, the Covered Executive agrees
that if the Covered Executive breaches, or proposes to breach, any portion of
this Plan, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.

 
6.
Withholding.  All payments made by the Company under this Plan shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law.



10

--------------------------------------------------------------------------------

7.
Plan Administrator.



(a)            It shall be the duty of the Plan Administrator, on the basis of
information supplied to it by the Company and the Committee, to properly
administer the Plan.  The Plan Administrator shall have the full power,
authority and discretion to construe, interpret and administer the Plan, to make
factual determinations, to correct deficiencies therein, and to supply
omissions.  All decisions, actions and interpretations of the Plan Administrator
shall be final, binding and conclusive upon the parties, subject only to
determinations by the Named Appeals Fiduciary (as defined in Section 10), with
respect to denied claims for benefits.  The Plan Administrator may adopt such
rules and regulations and may make such decisions as it deems necessary or
desirable for the proper administration of the Plan.


(b)            The Plan Administrator shall receive no compensation for services
as such.  However, all reasonable expenses of the Plan Administrator shall be
paid or reimbursed by the Company upon proper documentation.  The Plan
Administrator shall be indemnified by the Company against personal liability for
actions taken in good faith in the discharge of the Plan Administrator’s duties.


(c)            The Plan Administrator shall keep a copy of all records relating
to the payment of benefits to Covered Executives and former Covered Executives
and all other records necessary for the proper operation of the Plan.  All Plan
records shall be made available to the Committee, the Company and to each
Covered Executive for examination during business hours except that a Covered
Executive shall examine only such records as pertain exclusively to the
examining Covered Executive and to the Plan.  The Plan Administrator shall
prepare and shall file as required by law or regulation all reports, forms,
documents and other items required by ERISA and every other relevant statute,
each as amended, and all regulations thereunder.


8.
Discretion.  Any decisions, actions or interpretations to be made under the Plan
by the Company shall be made in its sole discretion, not in any fiduciary
capacity and need not be uniformly applied to similarly situated individuals and
such decisions, actions or interpretations shall be final, binding and
conclusive upon all parties.  As a condition of participating in the Plan, the
Covered Executive acknowledges that all decisions and determinations of the
Company shall be final and binding on the Covered Executive, his or her
beneficiaries and any other person having or claiming an interest under the Plan
on his or her behalf.



9.
Payment.  Payment of benefits to Covered Executives shall be made in such amount
as determined by the Company pursuant to Section 3, from the Company’s general
assets.



10.
Claims Procedures.



(a)          Claim.  Each Covered Executive under this Plan may contest only the
administration of the benefits awarded by completing and filing with the Plan
Administrator a written request for review in the manner specified by the Plan
Administrator.  No appeal is permissible as to a Covered Executive’s eligibility
for or the amount of benefits, which are decisions made solely within the
discretion of the Company.  No person may bring an action for any alleged
wrongful denial of Plan benefits in a court of law unless the claims procedures
described in this Section 10 are exhausted and a final determination is made by
the Plan Administrator and/or the Named Appeals Fiduciary.  If a Covered
Executive or other interested person challenges a decision by the Plan
Administrator and/or Named Appeals Fiduciary, a review by the court of law will
be limited to the facts, evidence and issues presented to the Plan Administrator
during the claims procedure set forth in this Section 10.  Facts and evidence
that become known to the terminated Covered Executive or other interested person
after having exhausted the claims procedure must be brought to the attention of
the Plan Administrator for reconsideration.  Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.


11

--------------------------------------------------------------------------------

(b)          Initial Claim.  Before the date on which payment of benefits
commence, each such application must be supported by such information as the
Plan Administrator deems relevant and appropriate.  In the event that any claim
relating to the administration of benefits is denied in whole or in part, the
Covered Executive or his or her beneficiary (“claimant”) whose claim has been so
denied shall be notified of such denial in writing by the Plan Administrator
within ninety (90) days after the receipt of the claim for benefits.  This
period may be extended an additional ninety (90) days if the Plan Administrator
determines such extension is necessary and the Plan Administrator provides
notice of extension to the claimant prior to the end of the initial ninety (90)
day period.  The notice advising of the denial shall specify the following: (i)
the reason or reasons for denial, (ii) make specific reference to the Plan
provisions on which the determination was based, (iii) describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), and (iv) describe the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.  If
it is determined that payment is to be made, any such payment shall be made
within ninety (90) days after the date by which notification is required.


(c)          Appeals of Denied Administrative Claims.  All appeals shall be made
by the following procedure:


(i)
A claimant whose claim has been denied shall file with the Plan Administrator a
notice of appeal of the denial.  Such notice shall be filed within sixty (60)
calendar days after notification by the Plan Administrator of the denial of a
claim, shall be made in writing, and shall set forth all of the facts upon which
the appeal is based.  Appeals not timely filed shall be barred.

 
(ii)
The Named Appeals Fiduciary shall consider the merits of the claimant’s written
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Named Appeals Fiduciary
shall deem relevant.

 
(iii)
The Named Appeals Fiduciary shall render a determination upon the appealed claim
which determination shall be accompanied by a written statement as to the
reasons therefore.  The determination shall be made to the claimant within sixty
(60) days after the claimant’s request for review, unless the Names Appeals
Fiduciary determines that special circumstances requires an extension of time
for processing the claim.  In such case, the Named Appeals Fiduciary shall
notify the claimant of the need for an extension of time to render its decision
prior to the end of the initial sixty (60) day period, and the Named Appeals
Fiduciary shall have an additional sixty (60) day period to make its
determination.  The determination so rendered shall be binding upon all
parties.  If the determination is adverse to the claimant, the notice shall
provide (i) the reason or reasons for denial, (ii) make specific reference to
the Plan provisions on which the determination was based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to a the claimant’s claim for benefits, and (iv) state that the claimant has the
right to bring an action under ERISA Section 502(a). If the final determination
is that payment shall be made, then any such payment shall be made within ninety
(90) days after the date by which notification of the final determination is
required.

12

--------------------------------------------------------------------------------

(d)          Appointment of the Named Appeals Fiduciary.  The Named Appeals
Fiduciary shall be the person or persons named as such by the Committee, or, if
no such person or persons be named, then the person or persons named by the Plan
Administrator as the Named Appeals Fiduciary.  Named Appeals Fiduciaries may at
any time be removed by the Committee, and any Named Appeals Fiduciary named by
the Plan Administrator may be removed by the Plan Administrator.  All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal.  The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.
 
(e)          Arbitration; Expenses.  In the event of any dispute under the
provisions of this Plan, other than a dispute in which the primary relief sought
is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in Boston, Massachusetts
(or such other location as may be mutually agreed upon by the Company and the
Covered Executive) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Covered Executive, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and non-appealable and judgment may be entered thereon
by either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The arbitrators shall have no authority to modify any provision of this Plan or
to award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan.  If the Covered Executive
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and Covered
Executive’s reasonable attorneys’ fees and expenses); in this event, any such
fees and expenses are limited to those typically incurred in the usual course of
arbitration proceedings and shall not be negotiable or determinable by the
Covered Executive, and payment to the Covered Executive of such amounts shall
occur within ninety (90) days after the date of entry of judgment (entered in
accordance with applicable law in any court of competent jurisdiction) of the
final, binding and non-appealable arbitration settlement.  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.



13

--------------------------------------------------------------------------------

11.
Section 409A.

 
(a)
Anything in this Plan to the contrary notwithstanding, if at the time of the
Covered Executive’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Covered Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Covered Executive becomes entitled to
under this Plan would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Covered Executive’s
separation from service, or (B) the Covered Executive’s death.

 
(b)
The parties intend that this Plan will be administered in accordance with
Section 409A of the Code.  To the extent that any provision of this Plan is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code.  The Plan is intended to provide certain benefits that
meet the requirements of the “short-term deferral” exception, the “separation
pay” exception and other exceptions under Code Section 409A and the regulations
promulgated thereunder.

 
(c)
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 
(d)
The Company makes no representation or warranty and shall have no liability to
the Covered Executive or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 
12.
Notice and Date of Termination.

 
(a)
Notice of Termination.  After the occurrence of a Terminating Event, such event
shall be communicated by written Notice of Termination from the Company to the
Covered Executive or vice versa in accordance with this Section 12. For purposes
of this Plan, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Plan relied upon and the Date of
Termination.

 
(b)
Date of Termination.  “Date of Termination,” with respect to any purported
termination of a Covered Executive’s employment, shall mean the date specified
in the Notice of Termination.

 
(c)
Notice to the Company. Covered Executive will send all communications to the
Company relating to this Plan, in writing, addressed as follows, subject to
change when notified by the Company:

14

--------------------------------------------------------------------------------

Insulet Corporation
ATTN:  General Counsel
600 Technology Park Drive, Suite 200
Billerica, MA 01821


(d)
Notice to the Executive. Company will send all communications to the Covered
Executive, relating to this Plan, in writing, addressed to the Covered Executive
at the last address the Covered Executive has filed in writing with the Company.

 
13.
No Mitigation.  The Covered Executive is not required to seek other employment
or to attempt in any way to reduce any amounts payable to the Covered Executive
by the Company under this Plan.  Further, the amount of any payment provided for
in this Plan shall not be reduced by any compensation earned by the Covered
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Covered
Executive to the Company, or otherwise.

 
14.
Benefits and Burdens.  This Plan shall inure to the benefit of and be binding
upon the Company and the Covered Executives, their respective successors,
executors, administrators, heirs and permitted assigns. In the event of a
Covered Executive’s death after a Terminating Event but prior to the completion
by the Company of all payments due him under this Plan, the Company shall
continue such payments to the Covered Executive’s beneficiary designated in
writing to the Company prior to his death (or to his estate, if the Covered
Executive fails to make such designation).

 
15.
Enforceability. If any portion or provision of this Plan shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Plan, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Plan shall be valid and enforceable to the fullest extent permitted by law.

 
16.
Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Plan, or the waiver by any party
of any breach of this Plan, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

 
17.
Notices.  Any notices, requests, demands, and other communications provided for
by this Plan shall be sufficient if in writing and delivered in person or sent
by registered or certified mail, postage prepaid, to a Covered Executive at the
last address the Covered Executive has filed in writing with the Company, or to
the Company at their main office, attention of the Board of Directors.

 
18.
Effect on Other Plans.  Nothing in this Plan shall be construed to limit the
rights of the Covered Executives under the Company benefit plans, programs or
policies.



19.
Unfunded Plan.  The Plan shall not be funded.  No Covered Executive shall have
any right to, or interest in, any assets of the Company that may be applied by
the Company to the payment of benefits hereunder.

15

--------------------------------------------------------------------------------

20.
Amendment or Termination of Plan. The Company may amend or terminate this Plan
at any time or from time to time provided, however, that this Plan may not be
terminated, suspended or amended in any material respect during the period
beginning sixty (60) days prior to a Change in Control and ending two (2) years
after a Change in Control.  No amendment shall give the Company the right to
recover any amount paid to a Covered Executive prior to the date of such
amendment or to cause the cessation of any benefits already approved for a
Covered Executive who has executed a Release.  Any amendment or termination of
the Plan must comply with all applicable legal requirements including, without
limitation, compliance with Code Section 409A and the regulations and rulings
promulgated thereunder, securities, tax, or other laws, rules regulations or
regulatory interpretation thereof, applicable to the Plan.  The Plan shall
continue in full force and effect until termination of the Plan pursuant to this
Section 20; provided, however, that after the termination of the Plan, if any
Covered Executive terminated employment on account of a Terminating Event prior
to the termination of the Plan and is still receiving benefits under the Plan,
the Plan shall remain in effect until all of the obligations of the Company are
satisfied with respect to such Covered Executive.

 
21.
Governing Law. This Plan shall be construed under and be governed in all
respects by the laws of The Commonwealth of Massachusetts.

 
22.
Obligations of Successors. Any successor to the Company shall assume the
obligations under this Plan and expressly agrees to perform the obligations
under this Plan.

 
ADOPTED:  May 8, 2008
AMENDED:  November 14, 2008
AMENDED:   December 16, 2010
AMENDED:  February 1, 2015
AMENDED: March 25, 2016
AMENDED: December 14, 2016
AMENDED:  January 1, 2019
 
 
16